21 U.S. 699 (____)
8 Wheat. 699
GRACIE and others, Plaintiffs in Error,
v.
PALMER and others, Defendants in Error.
Supreme Court of United States.

Mr. Webster moved to dismiss the writ of error.
Mr. Chief Justice MARSHALL stated, that the uniform construction, under the clause of the act referred to, had been, that it was not necessary to aver, on the record, that the defendant was an inhabitant of the District, or found therein. That *700 it was sufficient if the Court appeared to have jurisdiction by the citizenship or alienage of the parties. The exemption from arrest in a District in which the defendant was not an inhabitant, or in which he was not found at the time of serving the process, was the privilege of the defendant, which he might waive by a voluntary appearance. That if process was returned by the marshal as served upon him within the District, it was sufficient; and that where the defendant voluntarily appeared in the Court below, without taking the exception, it was an admission of the service, and a waiver of any further inquiry into the matter.
Motion denied.